Opinion by
Trexler, J.,
The husband took his wife to his folks. His mother was the head of the household and carried the purse and apparently was in control. According to the wife’s story, her husband gave her nothing but twenty-five cents during the time of her living with him and when she wanted money he told her to ask his mother. The mother told the son to take his wife and baby and go. There was evidence of contentions between the mother and son which made the situation very unpleasant for the wife. She desired her husband to set up a home of his own. Under the circumstances it is no wonder that she felt that she was not welcome in the mother-in-law’s household. She went home to her folks several times but returned again. Finally she left, but it was not with the idea of a final separation. She is even now willing to return to her husband, if he maintains a separate home.
After reading the testimony, we can readily come to the conclusion that the husband was quite willing that *282the-wife should go. After she had left she wrote to him telling him that she wished him to make a separate home but that if he would not do this she wished, “to bring her' sister back with her to attend to the baby for a couple of weeks until the baby got stronger.” This letter elicited no reply. There appears to have been no attempt on his part at any time to relieve the situation or to open the way for the wife’s return. The conclusion is justifiable that he did not care for his wife’s presence and companionship. He has never contributed anything toward her support or the support of his child and their living apart seems to be with his acquiescence. Since 1905 he has had no communication with his wife.
We think the learned court was right in adopting the recommendation of the master that the divorce should be refused.
Decree affirmed.